FILED: February 14, 2008
IN THE SUPREME COURT OF THE STATE OF OREGON
Inquiry Concerning a Judge re:
THE HONORABLE ROBERT WOLLHEIM,
Accused.
(CJFD No. 06-87; SC
S055524)
On review of the Commission on Judicial Fitness
and Disability Stipulation of Facts, Admission of Violation, and Consent to
Censure.
Submitted on the record January 16, 2008.
Caroline Wilkins, Chair, Oregon Commission on
Judicial Fitness and Disability, submitted the stipulation.
Before De Muniz, Chief Justice, and Gillette, Durham,
Balmer and Walters, Justices.*
PER CURIAM
The accused is censured.
*Kistler and Linder, JJ., did not participate in
the consideration or decision of this case.
PER CURIAM
This is a
proceeding under ORS 1.420, ORS 1.430, and Article VII (Amended), section 8, of
the Oregon Constitution, concerning the conduct of a judge of the Court of
Appeals.  ORS 1.420(1)(c) provides that the Commission on Judicial Fitness and
Disability (Commission) "may allow the judge to execute a consent to
censure, suspension or removal."  Here, the accused, the Honorable Robert
Wollheim, has executed a consent to censure and has stipulated that he engaged
in conduct that violated Rule 1-101(B) of the Code of Judicial Conduct, which
provides that "[a] judge shall not commit a criminal act."
The accused
stipulated as follows:

"If a contested
hearing was held in this matter, clear, cogent, and convincing evidence would
be presented sufficient to establish the following facts:
"1.  The Accused is a
judge on the Court of Appeals of the State of Oregon.  He is also one of three
judicial members of the Commission.  The judge reported this matter to the
Commission.  The judge did not participate in the Commission's consideration of
this matter.
"2.  On the morning of
July 12, 2006, at approximately 8 a.m., the Accused drove his car southbound on
Interstate 5 towards his chambers in Salem.
"3.  At that time and
place, the Accused was under the influence of intoxicants, namely, hydrocodone,
commonly known as Vicodin, and oxycodone, commonly known as OxyContin,
controlled substances for which he had prescriptions because of back and leg
pain.
"4.  Another motorist
called the Oregon State Police to report that the Accused was driving
erratically, that the right front corner of his vehicle may have bumped into
the left rear of a semi-truck, and that the Accused did not stop.
"5.  Responding to the
complaint, an Oregon state trooper followed the Accused's vehicle as it exited
the freeway and proceeded southbound on Portland Road.  While the trooper was
following, the Accused's vehicle drifted into the northbound lane of travel.
"6.  The trooper
stopped the Accused by activating his vehicle's overhead emergency lights.
"7.  During the stop,
the Accused produced a vial containing several pills, including Vicodin and
OxyContin.  The Accused told the trooper that he had taken three pills that
morning -- either two Vicodin and one OxyContin, or vice versa.  He also said
that he had taken some other medications, including prednisone and naprosin.
"8.  The Accused's
movements were slow, and his speech was slow and slurred.  The right front
corner of his vehicle was damaged.
"9.  The Accused
submitted to a field sobriety test, after which the trooper arrested him on
suspicion of driving while under the influence of intoxicants.
"10.  The trooper took
the Accused to the police station, where he consented to a Breathalyzer test,
which showed a zero percent blood alcohol level.
"11.  After the tests,
the trooper issued the Accused a citation for driving under the influence of
intoxicants.
"12.  The next day,
the Accused was hospitalized with multiple symptoms.  He was diagnosed with
meningitis and spent several days in the hospital's intensive care unit before
being discharged on July 19, 2006.
"13.  On August 4,
2006, the Accused pled guilty to driving under the influence of intoxicants, a
class A misdemeanor.  See ORS 813.010.  The court accepted the judge's
petition for leave to enter a diversion program.  See ORS 813.200 et
seq.  The judge successfully completed that program.  On August 9, 2007, the
court entered an order dismissing the charge with prejudice.  See ORS
813.250."

The accused
admits that the above conduct violated Rule 1-101(B) of the Code of Judicial
Conduct.  The Commission and the accused agree that censure is the appropriate
sanction.
Pursuant to
ORS 1.430(2), the court has reviewed the stipulation of facts and the
disciplinary action to which the accused has consented.  The court approves the
censure.
The accused
is censured.